Final – Execution CopyExhibit 10.2

SETTLEMENT AGREEMENT

 

THE UNDERSIGNED

 

1.

Merus N.V., a public limited liability company (in Dutch: naamloze
vennootschap), incorporated under the laws of the Netherlands, having its
statutory seat at Utrecht, the Netherlands, registered with the Dutch Trade
Register with number 30189136 (the Company);

 

and


2.

Mr. Mark Throsby, born in Adelaide on 22 March 1967, residing Bredeweg 40-2
Amsterdam, 1098 BS (“Mr. Throsby”);

 

each a Party and together, collectively, the Parties.

 

WHEREAS

 

 

A.

Mr. Throsby entered into an Employment Agreement with the Company on 1 October
2008 (dated 19 July 2008), and an Additional Employment Agreement with the
Company dated 10 March 2010 (collectively, the Employment Agreement).

 

B.

The Company has taken the initiative to come to a termination of the Employment
Agreement. This initiative is not based on urgent grounds within the meaning of
article 7:678 of the Dutch Civil Code (in Dutch: Burgerlijk Wetboek) (DCC).

 

C.

The Company and Mr. Throsby have agreed to the termination of the Employment
Agreement by mutual consent (in Dutch: wederzijds goedvinden).

 

D.

In view of the above, the Parties have entered into discussions on the terms and
conditions of an amicable settlement on the termination of the Employment
Agreement as well as any other issues there may be and wish to lay down the
settlement in this settlement agreement (this Agreement).


E.

Mr. Throsby has obtained legal advice from a lawyer on the content of this
Agreement and the consequences thereof.


F.

By means of this Agreement - which is considered to be a settlement agreement
within the meaning of article 7:900 et seq. of the Dutch Civil Code (the DCC) -
the Parties wish to record and lay down what they exhaustively and
comprehensively have established and agreed in respect of the termination of the
Employment Agreement, with a view to end and prevent any uncertainty or dispute
between them as to what applies between them by law, whereby the Parties waive
any and all claims and agreements against each other, which might exist or might
have existed.

 

--------------------------------------------------------------------------------

Final – Execution Copy

 

 

HAVE AGREED AS FOLLOWS

 

1.

Termination of Employment Agreement


The Employment Agreement shall terminate with mutual consent (in Dutch: eindigt
met wederzijds goedvinden) with effect on July 31, 2020 (the Termination Date).


2.

Duties


2.1.

Mr. Throsby shall continue to perform his duties as directed by the Chief
Executive Officer primarily in the effort to develop therapies for the COVID-19
pandemic and in evaluating, pursuing and promoting licensing and collaboration
opportunities concerning the Company’s or third party company’s technology,
preclinical and clinical assets to the best of his abilities in a loyal,
diligent and professional manner until the Termination Date, or as otherwise
instructed by the Company. In addition, Mr. Throsby shall be available to, if so
requested, assist the Company concerning a proper handover of tasks and
knowledge.

 

2.2.

Mr. Throsby resigns as Chief Scientific Officer and from any and all other
functions he holds on behalf of the Company and its affiliated companies
effective as of the Termination Date.

 

3.

Compensation

 

3.1.

Until the Termination Date, Mr. Throsby shall be paid his regular salary,
including standard benefits.

 

3.2.

As a compensation for the termination of the Employment Agreement, including the
termination of all functions Mr. Throsby holds on behalf of the Company and its
affiliated companies, the Company shall pay Mr. Throsby an amount equal to EUR
269913.26 gross (“Severance Payment”) constituting a total amount of eight
months’ severance and amortized bonus of four months based on the 2019 bonus
award, and inclusive of holiday allowance.

 

3.3.

The compensation referred to in clause 3.2 shall be paid, under withholding of
the required wage tax and social premiums (if any), one (1) month after the
Termination Date, by wire transfer to the salary account of Mr. Throsby as known
to the Company.

 

3.4.

The Company shall draw up a final statement of indebtedness (in Dutch:
eindafrekening) in connection with the termination of the Employment Agreement.
The final statement shall include Mr. Throsby's accrued pro rata holiday
allowance and the balance of outstanding holidays at the Termination Date, which
shall be paid out.

 

3.5.

Mr. Throsby acknowledges that the payments and benefits set forth in clause 3.2
of this Agreement represent settlement in full of all payments and benefits owed
to Mr. Throsby by the Company in connection with the termination of Mr.
Throsby’s employment with the

 

--------------------------------------------------------------------------------

Final – Execution Copy

 

Company and Mr. Throsby shall not be entitled to any additional notice period or
continued payment of his base salary for whatever reason, including, but not
limited to any possible entitlement to a transitional remuneration (in Dutch:
transitievergoeding) as defined in article 7:673 of the Dutch Civil Code which
is considered to be covered in the Severance Payment. Mr. Throsby shall receive
no other wages, bonus, severance or any other payments or benefits from Merus
following the Termination Date.

 

3.6.

Subject to Mr. Throsby’s continued compliance with the terms and conditions of
this Agreement, including clause 5, Mr. Throsby’s unvested equity awards granted
to him under the applicable equity-based long-term incentive plan of the Company
(LTIP) will continue to vest under the LTIP until October 31, 2020 as if Mr.
Throsby had continued in full time service with the Company through such date
and will be further dealt with and settled according to the terms and conditions
of the relevant applicable LTIP scheme. In no event shall Mr. Throsby be
eligible to vest in any portion of the LTIP following
October 31, 2020. In addition, the post-termination exercise period of Mr.
Throsby’s options to purchase common shares of the Company as set out in the
relevant applicable LTIP will not commence until December 31, 2020, and shall
expire on March 31, 2021.

  

3.7.

For the avoidance of doubt, the Parties acknowledge that Mr. Throsby shall not
be entitled to any other benefits, compensation, incentive plans or other type
of payments, than those explicitly mentioned and provided for in this Agreement.
As of the Termination Date, Mr. Throsby is no longer entitled to and shall not
receive any salary (including benefits) anymore.

 

4.

Insurances & pension


4.1.

At the Termination Date, all insurances and/or schemes in which Mr. Throsby
participates under his Employment Agreement shall terminate and cease to be
effective, with the exception of the run-off period of any applicable liability
insurance taken out by the Company for the benefit of its officers.

 

4.2.

Mr. Throsby's pension will be settled in accordance with the rules of the
pension scheme and pension legislation.


5.

Restrictive Covenants

 

5.1.

The applicable confidentiality clause as referred to in clause 12 of the
Employment Agreement, the relationship clause as referred to in clause 13 of the
Employment Agreement and the rights and obligations with respect to intellectual
property as referred to in the Additional Employment Agreement including the
penalty clauses stated therein will remain in full force, also after the
Termination Date.

 

5.2.

Clause 14 (prohibition on secondary employment) of the Employment Agreement will
remain in force until the Termination Date.

 

 

--------------------------------------------------------------------------------

Final – Execution Copy

 

5.3.

Mr. Throsby shall observe confidentiality with respect to all information,
know-how and data relating to the Company and its affiliates that is
confidential and shall not use any of such information, know-how and data.

 

5.4.

Mr. Throsby confirms that he has no intellectual property rights related to the
business of the Company and its affiliates.

 

5.5.

In consideration for the portion of the consideration provided under this
Agreement to which Mr. Throsby is not otherwise entitled, and in order to
protect the value of any confidential information of the Company to which Mr.
Throsby was provided access during his employment with the Company, Mr. Throsby
agrees that, from the date hereof and during the 12 (twelve) month period
following the Termination Date, Mr. Throsby will not, directly or indirectly, on
Mr. Throsby's own behalf or for the benefit of any other individual or entity:
(a) operate, conduct, engage in or own (except as the holder of not more than 1%
of the outstanding stock of a publicly-held company), or prepare to operate,
conduct, engage in or own any business or enterprise that develops,
manufactures, markets, licenses, sells or otherwise provides, or is preparing to
develop, manufacture, market, license, sell or otherwise provide any product or
service that relates to bispecific, trispecific or other multispecific antibody
therapeutics and competes with any product or service developed, manufactured,
marketed, licensed, sold or otherwise provided, or planned to be developed,
manufactured, marketed, licensed, sold or otherwise provided, by the Company or
any of its subsidiaries while Mr. Throsby was providing services to the Company
(the Competing Business) or (b) participate in, render services to, or assist
any individual or entity that engages in a Competing Business in any capacity
(whether as an employee, manager, consultant, Mr. Throsby, officer, contractor,
or otherwise) (A) which involve the same or similar types of services Mr.
Throsby performed for the Company at any time during the last two years of his
services to or engagement with the Company or (B) in which Mr. Throsby could
reasonably be expected to use or disclose proprietary information of the Company
or any of its subsidiaries, in each case (a) and (b) limited to each city,
county, state, territory and country in which (x) Mr. Throsby provided services
or had a material presence or influence at any time during the last two years of
Mr. Throsby's services to or engagement with the Company or (y) the Company or
any of its subsidiaries is engaged in or has plans to engage in the Competing
Business as of the date hereof.  

 

5.6.

From the date hereof and during the 12 (twelve) month period following the
Termination Date (the Nonsolicitation Restricted Period), Mr. Throsby will not,
directly or indirectly, on Mr. Throsby's own behalf or for the benefit of any
other individual or entity: (i) solicit, encourage, induce or attempt to induce
or assist others to solicit, encourage, induce or attempt to induce any
employees, consultants or independent contractors of the Company or any of its
subsidiaries to terminate their employment or other engagement with the Company
or any of its subsidiaries; (ii) hire, or recruit or attempt to hire, or engage
or attempt to engage as an independent contractor, any person who was employed
or otherwise engaged by the Company or any of its subsidiaries at any time
during the term of Mr. Throsby's employment with the Company; provided, that
this clause (ii) shall not apply to the recruitment or hiring or other

 

--------------------------------------------------------------------------------

Final – Execution Copy

 

engagement of any individual whose employment or other engagement with the
Company or any of its subsidiaries has been terminated for a period of six
months or longer; (iii) solicit, divert or take away, or attempt to divert or
take away, the business of any customer or client of the Company or any of its
subsidiaries (served by the Company or any of its subsidiaries during the
12-month period prior to the termination of Mr. Throsby's services to the
Company); or (iv) cause or encourage any vendor or supplier to reduce or cease
doing business with the Company or any of its subsidiaries. Without limiting the
Company's ability to seek other remedies available in law or equity, if Mr.
Throsby violates any of the provisions of this clause 5.6, the Nonsolicitation
Restricted Period shall be extended by one day for each day that Mr. Throsby is
in violation of such provisions, up to a maximum extension equal to the length
of the Nonsolicitation Restricted Period, so as to give the Company the full
benefit of the bargained-for length of forbearance.

 

5.7.

If any provision of clause under this clause 5 shall be determined to be
unenforceable by any court of competent jurisdiction or arbitrator by reason of
its extending for too great a period of time or over too large a geographic area
or over too great a range of activities, it shall be interpreted to extend only
over the maximum period of time, geographic area or range of activities as to
which it may be enforceable.

 

6.

Communication; references


6.1.

In view of external statements to be made regarding Mr. Throsby's departure, the
Company will issue a public statement regarding Mr. Throsby’s departure, within
the content as laid down in Annex I.

 

6.2.

It is intended that any internal statements to be made by the Company regarding
Mr. Throsby's departure will have materially the same contents as set forth in
Annex I, except as otherwise required by applicable law or regulation.


6.3.

Mr. Throsby shall observe absolute confidentiality in respect of third parties
regarding the contents of this Agreement, unless he is required to disclose
information on the grounds of applicable statutory or regulatory provisions. In
that case, Mr. Throsby shall consult the Company about such disclosure in
advance.  

 

6.4.

The Parties shall not make negative comments on each other and shall refrain
from (co-operating with) any publication or communication made in the public
domain with respect to each other; provided, that, the Company's obligations in
this regard shall be limited to disparaging statements by officers and directors
of the Company and nothing in this clause shall preclude the Company (including
its officers and directors) and/or Mr. Throsby from making truthful statements
that are reasonably necessary to comply with applicable law, regulation or legal
process, or to defend or enforce the Company's or Mr. Throsby’s rights under
this Agreement as applicable.

 

6.5.

Mr. S. Lundberg will act as contact person with regard to any references to be
given about the

 

--------------------------------------------------------------------------------

Final – Execution Copy

 

person and performance of Mr. Throsby.

 

7.

Return company property; right to access records


7.1.

By no later than the Termination Date, Mr. Throsby shall return to the Company
or a person to be designated by the Company, in clean and good condition all
records and property belonging to the Company, including credit cards, access
passes, emails, notes and (copies of) any data related to the business of the
Company and/or any other group companies or affiliates, including any data on
Mr. Throsby’s personal computer and/or other electronic devices used by and/or
in the possession of Mr. Throsby.


7.2.

Mr. Throsby shall not keep any copies of such data as referred to in clause 7.1
of this Agreement, with the exception of documents related to the Employment
Agreement.


8.

No issues

 

Mr. Throsby declares that he is not aware of any acts or circumstances that are
unknown to the Company and its shareholders and could have a materially adverse
effect on the Company and/or its affiliates or its business.

 

9.

Discharge  

 

9.1.

Save for the rights and obligation that arise from this Agreement, the Parties
grant each other full and final discharge (in Dutch: finale kwijting) with
respect to the Employment Agreement as well as the termination thereof;
provided, that, nothing in this Agreement is intended to waive or release Mr.
Throsby’s continuing rights (to the extent existing as of the date of this
Agreement) to indemnification in accordance with any applicable individual
indemnity agreement as in effect on the date of this Agreement.


9.2.

The Parties recognise and confirm that save for the arrangements laid down in
this Agreement, no other agreements, claims and/or arrangements exist anymore,
at least that any such agreements, claims and/or arrangements will be waived and
nullified by this Agreement, which means to regulate and cover all possible
arrangements between the Parties, with a view to pursue a termination of the
Employment Agreement exhaustively.


10.

Rescission

 

To the extent permitted by law, the Parties hereby waive their rights under
articles 6:265 to 6:272 inclusive of the DCC to rescind (in Dutch: ontbinden),
or demand in legal proceedings the rescission (in Dutch: ontbinding) of this
Agreement on the grounds of breach (in Dutch: toerekenbare tekortkoming) or
error (in Dutch: dwaling).

 

11.

Partial invalidity  

 

 

--------------------------------------------------------------------------------

Final – Execution Copy

 

In the event that a clause of this Agreement is invalid, illegal, not binding,
or unenforceable (either in whole or in part), the remainder of the Agreement
shall continue to be effective to the extent that, in view of this Agreement's
substance and purpose, such remainder is not inextricably related to and
therefore in severable from the invalid, illegal, not binding or unenforceable
provision. The Parties shall make every effort to reach agreement on a new
respective clause which differs as little as possible from the invalid, illegal,
not binding or unenforceable clause, taking into account the substance and
purpose of this Agreement.

 

12.

Settlement agreement

 

This Agreement is considered to be a settlement agreement (in Dutch:
vaststellingsovereen-komst) within the meaning of article 7:900 of the Dutch
Civil Code.


13.

Legal costs


13.1.

The Company agrees to reimburse the legal costs incurred by Mr. Throsby in
connection with entering into this Agreement up to a maximum of EUR 2,500 (net),
including office costs and including VAT.


13.2.

Mr. Throsby should submit the invoice paid by him for legal assistance to the
Company as an expense statement, before the Termination Date, after which the
Company shall pay the amount stated to Mr. Throsby up to the maximum referred to
in clause 13.1 by transferring it to Mr. Throsby's salary account as known to
the Company.

 

14.

Entire Agreement

 

14.1.

This Agreement embodies the entire agreement and understanding of the Parties
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral or written, relative to said subject matter.

 

14.2.

This Agreement may only be amended in writing and such amendment signed by each
of the Parties.

 

15.

Governing law and competent court

 

15.1.

This Agreement shall be governed by and construed in accordance with the laws of
the Netherlands.

 

15.2.

Any dispute in connection with this Agreement shall finally be settled before
the competent court of Amsterdam, the Netherlands.

 

Pursuant to article 7:670b section 2 DCC Mr. Throsby has the right to rescind
(in Dutch: ontbinden) this agreement without giving reasons (in Dutch: zonder
opgaaf van redenen) by means of a written statement to that effect addressed to
the Company, within 14 (fourteen) days after the date of this

 

--------------------------------------------------------------------------------

Final – Execution Copy

 

agreement.

 

This Agreement is dated April 16, 2020 and may be executed in any number of
counterparts, each of which will be deemed an original and all of which together
shall constitute one and the same instrument.

 

Thus agreed,

 

 

 

on behalf of Merus N.V.

 

 

 

/s/ S A Lundberg



name:

S A Lundberg

title:

CEO

 

 

 

 

Mr. M. Throsby

 

 

 

/s/ M Throsby






 

--------------------------------------------------------------------------------

Final – Execution Copy

 

Annex I

 

 

On April 15, 2020, Mark Throsby resigned as the Executive Vice President and
Chief Scientific Officer of Merus N.V. (the “Company”) to pursue other
opportunities with an effective date of July 31, 2020. Mr. Throsby has agreed to
remain with the Company during this transition period to facilitate a handover
of tasks and knowledge.  Mr. Throsby has overseen research at the Company for
eleven years, and has made significant contributions to establishing and growing
the Company’s Biclonics® and TriclonicsTM platforms for the generation of
multispecific antibodies, and to the research and development the Company’s
pipeline of pre-clinical and clinical innovative therapeutic antibody
candidates.  The Company is grateful for his work, both to date and as planned
through the transition period. In connection with his departure, Mr. Throsby has
entered into a Settlement Agreement with the Company, pursuant to which
Mr. Throsby will be entitled to receive a severance payment equal to 8 months of
his annual salary and amortized bonus. Further, subject to Mr. Throsby’s
continued compliance with the terms and conditions of the Settlement Agreement
Mr. Throsby’s unvested equity awards granted to him under the applicable
equity-based long-term incentive plan of the Company will continue to vest until
October 31, 2020 as if Mr. Throsby had continued in full time service with the
Company through such date.

 

 

 